Citation Nr: 1435289	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic left leg disability to include as secondary to service-connected right leg disability.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for chronic bilateral eye disability.

4.  Entitlement to an initial compensable evaluation for left non-displaced fracture of the distal radius.

5.  Entitlement to service connection for Crohn's disease.

6.  Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for post traumatic stress disorder (PTSD).

8.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for gastric cancer.

9.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2012 the Board disposed of other matters on appeal and remanded the remaining enumerated issues to address due process and evidentiary deficiencies.  In the prior determination, the Board noted that claims for entitlement to service connection for eye problems, sinusitis and left leg condition due to right leg condition, intra alia, were denied by a February 2000 rating decision, but the Veteran did not perfect an appeal.  However the Board determined that denovo reconsideration was appropriate in light of the receipt of additional service treatment records in May 2001 after the final denial.  See 38 C.F.R. § 3.156(c). 

As will be discussed below in a September 2013 rating, the RO denied claims for service connection for Crohn's disease and hypertension and declined to reopen previously denied claim for service connection for PTSD, gastric cancer and degenerative disc disease of the lumbar spine.  In March 2014, the Veteran filed a notice of disagreement with this denial.  A Statement of the Case has not been provided as to any of these issues following receipt of the notice of disagreement and, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately evidentiary deficiencies and due process matters continue to exist requiring this matter again be remanded.  The Board notes that the VA examiner who conducted a June 2012 VA examination and July 2012 claims file review indicates that all of the Veteran's treatment is via private medical providers.  The Veteran is noted to have submitted a copy of a medical list from August 2012, with the name and address of the private medical provider, but no other recent treatment records have been obtained from this or any other private medical provider.  Given that the Veteran's treatment currently appears to be limited to private treatment, further effort should be made to assist the Veteran with obtaining treatment records that could be potentially pertinent to all the issues on appeal.

Additionally, the Board notes that the June 2012 VA examination for an eye disorder was based on review of an "abbreviated" claims file, suggesting that the examination did not include review of the complete claims file.  No addendum is of record showing that this deficiency was corrected.  Thus after completing additional development, an addendum opinion will need to be obtained to include review of the complete claims file.

Furthermore there has been no recent examination of the Veteran's left non-displaced fracture of the distal radius.  Should additional development disclose either lay or medical evidence suggesting a worsening of this disorder, a VA examination to address its severity will be warranted.  Likewise, should any additional development reveal a current chronic left leg disability, a VA examination will be needed to address whether this is being caused or worsened by the right leg disability.

Additionally, as mentioned above, a Manlincon issue has been raised with regard to the claims of service connection for Crohn's disease and hypertension and for petitions to reopen previously denied claim for service connection for PTSD, gastric cancer and degenerative disc disease of the lumbar spine... See Manlincon v. West, 12 Vet. App. 238 (1999). 

As previously discussed, the RO issued a rating decision on the above issue in September 2013.  Within one year of notification of that decision, in March 2014, the Veteran filed a VA Form 9 indicating disagreement with that decision.  This has been construed as a timely notice of disagreement initiating an appeal of this additional claim. 38 C.F.R. § 20.201 (2013). 

To date, the Veteran has not been provided a statement of the case (SOC) or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely substantive appeal.  Therefore, the Board must remand this claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect an appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a statement of the case concerning his claims for service connection for Crohn's disease and hypertension and for petitions to reopen previously denied claim for service connection for PTSD, gastric cancer and degenerative disc disease of the lumbar spine.

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to this SOC, thereby perfecting his appeal of these additional claims, it should be returned to the Board for further appellate consideration.

2.  The AMC/RO should request that the Veteran provide the additional information necessary to obtain additional records from a physician named Dr. Singh in Beaumont, Texas who provided a medication list dated in August 2012 that was submitted by the Veteran in support of his claim, in addition to names and addresses of any additional health care providers who have provided treatment pertinent to his claimed disorders of his upper respiratory tract (aka sinuses), eyes, left leg and residuals of fracture of the left radius.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

3.  Thereafter, if additional evidence is obtained pertinent to the claim for service connection for chronic upper respiratory tract disorder (including sinusitis), the claims folder should be returned to the examiner who conducted the June 2012 VA examination for an addendum opinion regarding the etiology of any current chronic upper respiratory tract disorder.   If this examiner is no longer available the claims file should be forwarded to the appropriate medical specialist.  Following review of the claims folder (to include electronic file) by the examiner, the examiner should confirm that such review was made.  The examiner should identify all current chronic upper respiratory tract disorders and provide an opinion as to whether it is at least as likely as not that such disorder is in any way related to the symptoms documented during the Veteran's active duty service or whether such disorder was incurred in or aggravated by the Veteran's active military service.  If the examiner determines that any such current chronic upper respiratory tract disorder are related to the Veteran's service, the examiner is requested to identify all current manifestations, including any symptoms regarding the Veteran's eyes.   

4.  Thereafter, if additional evidence is obtained pertinent to the claim for service connection for a chronic left leg disability and for an increased rating for the left distal radius fracture, the Veteran should be afforded the appropriate VA examination to determine the etiology of any current chronic left leg disorder and the severity of his service connected left non-displaced fracture of the distal radius.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. 

(a) The examiner should identify all current chronic left leg disorder and provide an opinion as to whether it is at least as likely as not that such disorder is in any way related to the Veteran's active duty service to include whether such disorder was incurred in or aggravated by the Veteran's active military service.  If the left leg disorder is found not to be related directly to active duty service, the examiner should state whether such disorder was caused by or aggravated beyond natural progression by his service connected right leg disorder.  

(b)  The examiner should also examine the severity of his service connected residuals of the left distal radius fracture.  Range-of-motion studies should also be conducted and functional losses due to problems such as pain, weakness, excess fatigability, and incoordination present should be equated to additional loss of motion (beyond what is shown clinically).  The examiner should describe whether disability from residuals of the left distal radius fracture more closely equates to ankyloses.  If ankylosis is found to exist (or is approximated by functional losses), the examiner should determine the degree that the ankylosis would be fixed at, and also determine whether there is any deformity accompanying such ankylosis.  

The examiner should provide a complete rationale for any opinion provided.  

5.  Regardless of whether any additional evidence is obtained, the claims folder should be returned to the examiner who conducted the June 2012 VA eye examination for an addendum opinion regarding the etiology of any current chronic eye disorder.  If this examiner is no longer available the claims file should be forwarded to the appropriate medical specialist.  Following review of the claims folder (to include electronic file) by the examiner, the examiner should confirm that such review was made.  The examiner should identify all current chronic eye disorders and provide an opinion as to whether it is at least as likely as not that such disorder is in any way related to the symptoms documented during the Veteran's active duty service or whether such disorder was incurred in or aggravated by the Veteran's active military service.  The examiner should provide a complete rationale for any opinion provided.

6.  The case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



